                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JESUS TORRES,                                   Case No. 4:18-cv-07415-KAW
                                   8                    Plaintiff,                          SECOND ORDER TO SHOW CAUSE;
                                                                                            ORDER CONTINUING HEARING ON
                                   9              v.                                        MOTION; ORDER CONTINUING CASE
                                                                                            MANAGEMENT CONFERENCE
                                  10        SAN FRANCISCO HUMAN SERVICES
                                            AGENCY, et al.,                                 Re: Dkt. No. 34
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On August 30, 2019, Defendants filed a motion to dismiss. Pursuant to Civil Local Rule 7-

                                  14   3(a), Plaintiff’s opposition was due 14 days after the motion was filed, which was September 16,

                                  15   2019.

                                  16           To date, Plaintiff has not filed an opposition or statement of non-opposition. Pursuant to

                                  17   the undersigned’s standing order, “[t]he failure of the opposing party to file a memorandum of

                                  18   points and authorities in opposition to any motion shall constitute consent to the granting of the

                                  19   motion.” (Judge Westmore’s General Standing Order ¶ 23.)

                                  20           Accordingly, Plaintiff is ordered, on or before October 18, 2019, 1) to file an opposition or

                                  21   statement of non-opposition to the pending motion, and 2) to file a response to this order to show

                                  22   cause explaining why the opposition was not timely filed. Should an opposition be filed,

                                  23   Defendants may file a reply on or before October 25, 2019.

                                  24           This is the second time that Plaintiff has failed to timely oppose a dispositive motion, and

                                  25   he is advised that a failure to both timely respond to the second order to show cause and to file an

                                  26   opposition to the motion to dismiss will result in his case being dismissed with prejudice.

                                  27   //

                                  28   //
                                   1          The hearing on the motion to dismiss set for October 17, 2019 is continued to November 7,

                                   2   2019 at 1:30 p.m. in Courtroom 4, 1301 Clay Street, Oakland, California.

                                   3          Additionally, the case management conference scheduled for October 15, 2019 is

                                   4   continued to December 17, 2019 at 1:30 p.m. Case management statements are due by December

                                   5   10, 2019.

                                   6          IT IS SO ORDERED.

                                   7   Dated: September 27, 2019
                                                                                          __________________________________
                                   8                                                      KANDIS A. WESTMORE
                                   9                                                      United States Magistrate Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
